DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in U.S. Patent Application No. 17/033,065 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,163,232 hereinafter ‘232.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct, and from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;

•	Whereby the elements of claim 1 are fully anticipated by patent claim 1, in view of corresponding elements – see table below, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Instant Claims
Claims of Reference Patent 10,163,232
Claim 1
A tomography system, comprising:
Claim 1
A tomography system, comprising:
a central processing unit;
a microprocessor;
a system memory communicatively connected to the central processing unit; and
a system memory communicatively connected to the microprocessor; and
a hardware acceleration unit communicatively connected to the central processing unit and the system memory, the hardware accelerator configured to perform at least a portion of an MBIR process on computer tomography data.
a hardware accelerator communicatively connected to the microprocessor and the system memory, the hardware accelerator configured to perform at least a portion of an MBIR process on computer tomography data; and ...

	
Dependent claims 2-18 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,163,232, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence).

Instant application
Claims of Reference 
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 5
Claim 10
Claim 6
Claim 11
Claim 7
Claim 12
Claim 8
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 11
Claim 16
Claim 12
Claim 17
Claim 13
Claim 18
Claim 14

	
Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,163,232 as identified above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder ‘____ unit’, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a hardware acceleration unit’ in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see more specifically [0046-0048] of Applicant’s Specification as filed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 8 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation in part, “the data needed to compute the updated voxel value”.  There appears to be insufficient antecedent basis for this limitation in the claim, and it may not be clear/certain as to which data specifically this limitation is in reference to.  For the case of limitations such as this and those as presented below, the interpretation is taken such that basis is established therein (the read as a for example).  Additionally, while it may be argued that it is readily understood that "VEM" of claim 7 is in reference to that/those 'one or more voxel evaluation modules' of claim 2, claim 2 is absent any language that explicitly identifies this interpretation as required.  Accordingly, it may be advantageous to amend the language of claim 2, such that it is clear that the acronym ‘VEM’ directly references said modules.  Absent any remarks to the contrary, this is the interpretation understood to be most applicable in view of Applicant's disclosure generally and may be assumed from this point forward in prosecution.  Any modification to claim 2 in this respect is left to the discretion of Applicant.
Claim 8 recites the limitation in part, “to assess the data stored in the VEM memory blocks”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not present a limitation establishing any basis for said data stored, or said VEM memory blocks, and neither are these limitations established in parent claim 2.  These limitations may be present for the case of claim 7, however claim 8 depends on claim 2.  Examiner notes the language 
Claim 13 recites the limitation in part, “wherein the sequence of voxels updated on a VEM…”.  There is insufficient antecedent basis for this limitation in the claim and there does not appear to be any particular sequence disclosed for the cases of claims 12, 2 and 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 2012/0155729).

	As to claim 1, Benson discloses A tomography system, comprising:
a central processing unit (Fig. 2, 216 in view of that processing unit as disclosed in [0009], [0025], etc.);
a system memory communicatively connected to the central processing unit (Fig. 2, 218); and
a hardware acceleration unit communicatively connected to the central processing unit and the system memory (Fig. 2 216, 228 and/or 216 in conjunction with 228 in further view of [0021]), the hardware accelerator configured to perform at least a portion of an MBIR process on computer tomography data (Figures 3 and 4, in view of Title, Abs “iterative reconstruction using separable system models” and system model rij and those notations generally described in [0031-0041], and in further view of [0024] “and arranges a more favorable memory access pattern for the updates along the Z direction, thus, decreasing the final runtime for the image reconstruction”).

As to claim 2, Benson teaches the system of claim 1.
Benson teaches the system further comprising one or more voxel evaluation modules that evaluates an updated value of a voxel given a voxel location in a reconstructed volume (Δj update for voxel j, [0038] at given location as disclosed in [0008-0009], [0023], in further view of the manner in which evaluation of Δj is performed as part of Fig. 3, 312 and 314 based on that location of 302, and 410 based on 402 as performed by that structure of Fig. 2 and identified for the case of claim 1 in further view of [0026]).

As to claim 3, Benson teaches the system of claim 1.
Benson teaches the system further comprising an electronic display, the display operatively connected to the central processing unit, the electronic display configured to display a reconstructed image based on the computer tomography data (display 220 in view of [0020], [0025] “The image reconstructor 228 then either stores the reconstructed images in the storage device 218 or transmits the reconstructed images to the computing device 216 for generating useful information for diagnosis and evaluation. The computing device 216 may transmit the reconstructed images and other useful information to the display 220 that allows the operator to evaluate the imaged anatomy” in further view of Fig. 2).

As to claim 4, Benson teaches the system of claim 1.
Benson teaches the system further comprising a computer tomography scanner (CT system 100, comprising gantry 102, source 104, radiation 106, detector array 108 disclosed in [0016] and illustrated in Fig. 2 in further view of those scanner embodiments as part of imaging system(s) disclosed in [0074]), wherein the computer tomography scanner is configured to irradiate a test object, measure resulting radiation, and provide measured data corresponding to the resulting radiation (radiation beam 106 in view of [0016] “the X-ray radiation source 104 projects the X-ray beam 106 towards the detector array 108 so as to enable acquisition of projection data corresponding to a desired image volume corresponding to a patient. One or more specific structures and functions of the CT system 100 that expedite iterative image reconstruction processes by using separable system models will be described in greater detail with reference to FIGS. 2-3 in the following sections”).

As to claim 5, Benson teaches the system of claim 1.
Benson teaches the system further comprising wherein hardware acceleration unit (Fig. 2 216, 228 and/or 216 in conjunction with 228 in further view of [0021]) comprises a control unit which generates a pseudo-random sequence of voxel locations (Fig 3 304 and Fig. 4 404 in view of claim 6, disclosing “wherein iteratively selecting one or more Z locations comprises selecting the Z location sequentially, randomly, simultaneously, or combinations thereof” and the understanding that pseudo-random at the minimum constitutes a combination of those selection types disclosed, and steps 304 and 404 further described in [0050-0051] and [0065-0069] respectively).

As to claim 6, Benson teaches the system of claim 1.
Benson teaches the system wherein the hardware acceleration unit is configured to identify voxel data required to update a voxel and fetch the voxel data from the system memory (Fig. 3 306, 308 and 310 as used for updates of 314 and Fig. 4 406, 408 and 410 as used in 412, in view of [0024] “The pre-computation of data into the lower dimensional space reduces the amount of calculations and arranges a more favorable memory access pattern for the updates along the Z direction, thus, decreasing the final runtime for the image reconstruction” and [0063] “each relevant wi, and ei, value may be read or written only once, thus reducing the computational effort and/or memory access”).

As to claim 7, Benson teaches the system of claim 2.
Benson teaches the system wherein the VEM contains VEM memory blocks internal to the VEM, which stores the data needed to compute the updated voxel value (that data associated with steps 408 of Fig. 4 and 306, 308 and 310 of Fig. 3; [0020] discloses 216 optionally storing data in 218, and thereby at the minimum appears to suggest storing that pre-computed data local to 216, and not for example optionally in 218).   Benson further provides motivation for such a local data storage, in view of [0046] disclosing “The multiple memory accesses associated with loading and storing the e, and w, values in conventional iterative image reconstruction techniques can create a performance bottleneck for fast image reconstruction”, and [0063] “each relevant wi, and ei, value may be read or written only once, thus reducing the computational effort and/or memory access”.

As to claim 8, Benson teaches the system of claim 2.
Benson teaches the system wherein the VEM is configured to assess the data stored in the VEM memory blocks (retrieval implicit in view of that disclosure of [0061-0063] in further view of that modification, motivation and obviousness statement as presented for the case of claim 7, in view of what appears to be appropriate interpretation of 'the VEM memory blocks' considering any indefiniteness as identified in the corresponding 112(b) rejections to claims 7 and/or 8), re-use said data stored in the VEM memory blocks across multiple voxel evaluations ([0060] “In the present method, however, the error sinogram updates can be delayed until all of the desired updates of the one or more selected voxels associated with the particular (X, Y) location, but having different Z locations, have been computed. Instead, at step 312, the one or more partial sums are updated to be consistent with the computed updates for the selected voxels” in further view of [0061-0063]), and partially fetch unavailable data from the system memory ([0052] “The pre-computing step, thus, may not be required for all partial sums unless the partial sums are, for example, unknown, unavailable and/or outside a certain limit, and therefore questionable” in further view of that optional storage and retrieval associated with storage 218 of Fig. 2, In other words, that disclosure related to the retrieval of data that is otherwise, not stored in 216 itself (and thereby understood to be 'unavailable' to VEM memory blocks themselves)).

As to claim 9, Benson teaches the system of claim 2.
Benson teaches the system wherein the VEM is configured to perform data transfer operations and data processing operations in parallel ([0053] “In an alternative implementation, however, the row-dependent portions may be computed earlier, or in parallel with the partial sums corresponding to the channel dependent portions. The present method, thus, uses the separability of the system model to simplify the update of the selected voxels by pre-computing the channel dependent portions. Accordingly, the present method, provides more efficient computation and memory access patterns than that used in conventional approaches that perform the direct computation and application of the system matrix A.” in view of Fig. 3 314 wherein “applying the computed updates is independent of updating the one or more partial sums corresponding to the one or more selected voxels” and that disclosure of [0058] “The steps 306 and 308, thus, may be performed in any order or in parallel enabling the method to pre-compute the partial sums and the row-dependent portions of the system matrix that correspond to the selected voxel j independently” and transfers associated therewith).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2012/0155729) in view of Zingelewicz et al. (US 2008/0095300).
	
As to claim 10, Benson teaches the system of claim 2.
Benson fails to explicitly disclose the system  wherein the VEM is configured to perform data transfer operations and data processing operations in a pipelined manner, however suggests optionally conventional reconstruction techniques wherein such a technique is more appropriate based on voxel location for which an updated voxel value is being determined ([0060], [0048], etc.).
Zingelewicz evidences the obvious nature of a system wherein processing component 30 and those components generally in view of Fig. 1 is/are configured to perform data transfer operations and data processing operations in a pipelined manner ([0012], Fig. 5, [0034-0035] in further view of motivation provided therein “the various stages of the projection algorithm may be executed concurrently once the data pipeline is filled with data. In this manner, the overall speed and efficiency of the calculation may be improved by processing several pieces of data at a time. Furthermore, the projection algorithm implemented by the hardware may be used for both forward projection (generating a sinogram from an image) and backward projection (generating an image from a sinogram). In such a hardware implementation, the hardware resources may be fully or substantially utilized by using the same datapath and arithmetic units for both forward and backward projection operations”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Benson, to perform data transfer operations and data processing operations in a pipelined manner, as taught/suggested by Zingelewicz, the motivation being as suggested therein that said pipelined operations may serve in improving overall speed and efficiency of calculations and processing related thereto generally.

As to claim 11, Benson teaches the system of claim 2.
Benson appears to fall silent on the system wherein the hardware accelerator unit fetches data required for a voxel from the system memory, while computations corresponding to a different voxel are in progress, in view of the interpretation that ‘data required for a voxel’ is that projection/sinogram data disclosed generally in [0002-0003].  A different, and arguably permissible interpretation may be one such that 'data required for a voxel' constitutes and/or comprises that related to any computations in progress - and for such an instance disclosure in Benson as identified for the case of claims 6-9 appears to read on the language of the claim.
Zingelewicz teaches/suggests a system wherein processing components in view of Fig. 1 are configured to fetch data required for a voxel from system memory while computations corresponding to a different voxel are in progress ([0012], Fig. 5, [0034-0035] in further view of motivation provided therein “the various stages of the projection algorithm may be executed concurrently once the data pipeline is filled with data. In this manner, the overall speed and efficiency of the calculation may be improved by processing several pieces of data at a time. Furthermore, the projection algorithm implemented by the hardware may be used for both forward projection (generating a sinogram from an image) and backward projection (generating an image from a sinogram). In such a hardware implementation, the hardware resources may be fully or substantially utilized by using the same datapath and arithmetic units for both forward and backward projection operations”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Benson, to fetch data required for a voxel from system memory while computations corresponding to a different voxel are in progress, as taught/suggested by Zingelewicz, the motivation being as suggested therein that such a fetch may serve in improving overall speed and efficiency of calculations and processing related thereto generally.


Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2012/0155729) in view of Roberts et al. (US 20011/0299745).

As to claim 12, Benson teaches the system of claim 2.
Benson fails to explicitly disclose the system wherein the hardware accelerator unit comprises a plurality of VEMs, the VEMs configured to update multiple voxels in parallel.  Benson however discloses in [0027] that those blocks representing those steps of Figures 3 and 4 may be executed in a manner such that “any number of the described blocks may be combined in any order to implement the exemplary method disclosed herein, or an equivalent alternative method. Additionally, certain blocks may be deleted from the exemplary method without departing from the spirit and scope of the subject matter described herein”.  Benson “The steps 306 and 308, thus, may be performed in any order or in parallel enabling the method to pre-compute the partial sums and the row-dependent portions of the system matrix that correspond to the selected voxel j independently”.  No disclosure of Benson appears to preclude the division of 216 into multiple/separable modules/components for example, and [0026] appears to suggest that hardware accelerator unit equivalent comprising a plurality of VEMs.
Roberts teaches/suggests a system wherein modules/components thereof are configured to update multiple voxels in parallel (Fig. 2, steps 13-18 described further in [0064]).  Absent any claim language detailing the manner in which a generic parallel updating of multiple voxels occurs specifically, there does not appear to be reason for which the system and method of Benson may not be modified to update multiple voxels in a parallel manner, especially considering the disclosure of Benson ([0060-0072]) and the obvious nature a parallel updating generally in view of Roberts.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Benson, to modify 216 of Benson to further comprise a plurality of VEMs as is suggested in Benson and known generally for the case of hardware adapted for parallel processes, the VEMs configured to update multiple voxels in parallel, as is taught/suggested by Roberts and Benson, the motivation being as suggested therein that an updating may serve in improving overall speed and efficiency of calculations and processing related thereto generally and allows for those voxels in a neighborhood to be updated in a manner capitalizing on data shared by said voxels.

As to claim 13, Benson as modified by Roberts teaches/suggests the system of claim 12.
Benson teaches the system wherein the sequence of voxels updated on a VEM is constrained to enhance data reuse within the accelerator ([0061] “the computed voxel updates are applied to the corresponding voxels. The voxel update in the present method, thus, is accomplished without explicitly referencing either the w or e arrays. Here again, the update of voxel j by Δi.1 can be delayed as long as it has been updated before its next explicit access. The present method may be repeated for further voxels until all desired locations are updated. To that end, the present method may reuse N v m and D v m for a voxel j + 1, or any other voxel with the same (X, Y) location after having applied the partial sum update in equation 8” in further view of [0062-0063]).

As to claim 14, Benson as modified by Roberts teaches/suggests the system of claim 12.
Benson teaches the system in which at least one next voxel processed on a given VEM is constrained to lie within a common slice as the previous voxel processed on the VEM, thereby enabling the error sinogram memory to be reused ([0044], [0046], [0060-0063], “The present method, thus, allows computation of the partial sums array… first, followed by the update of the error sinogram values. Furthermore, each error sonogram value needs to be modified only once, even when a corresponding correlation indicates that a particular error sinogram value was impacted or changed by multiple voxels j”).

As to claim 15, Benson as modified by Roberts teaches/suggests the system of claim 12. 
Benson teaches the system in which voxels updated concurrently on multiple VEMs are constrained such that they share at least one entry of an A matrix of the tomography data ([0033-0034], [0049], [0053] “Accordingly, the present method, provides more efficient computation and memory access patterns than that used in conventional approaches that perform the direct computation and application of the system matrix A”).

As to claim 16, Benson as modified by Roberts teaches/suggests the system of claim 15. 
Benson teaches the system where the said shared entry of the A matrix is fetched only once from the system memory and used by multiple VEMs ([0063] “In either case, each relevant w, and e, value may be read or written only once, thus reducing the computational effort and/or memory access involved in iterative image reconstruction” in view of [0058-0063] and [0072] generally as they relate to Figures 3 and 4).

As to claim 17, Benson as modified by Roberts teaches/suggests the system of claim 12.  
Benson teaches the system in which adjacent voxels are updated on the same VEM, enabling neighborhood voxel data to be shared between the voxels ([0072] “Thus, if the system geometry is such that correlation is only significant for "nearby" voxels in the Z direction, then the precomputation of the B1k values can be restricted to sets of "nearby" voxels. By way of example, if the voxel j is assumed to be only correlated with voxels j-1 and j+l, which are the neighboring or "nearby" voxels in Z, then B1k only needs to be computed where… ” in view of a suggested in Benson that single VEM, and modified hardware accelerator unit to comprise multiple VEMs as presented for that modification to Benson in view of Benson and Roberts as presented for the case of claim 12).

claim 18, Benson as modified by Roberts teaches/suggests the system of claim 12.  
Benson teaches the system where each VEM is configured to update a voxel neighborhood around a given voxel, the neighborhood comprising voxels adjacent to the given voxel ([0072] in view of that modification to Benson as presented for the case of claim 12).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669